Name: 96/702/EC: Commission Decision of 26 November 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Kingdom of the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural activity;  means of agricultural production;  natural and applied sciences
 Date Published: 1996-12-13

 Avis juridique important|31996D070296/702/EC: Commission Decision of 26 November 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Kingdom of the Netherlands Official Journal L 323 , 13/12/1996 P. 0032 - 0033COMMISSION DECISION of 26 November 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Kingdom of the Netherlands (96/702/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 96/14/EC (2), and in particular Article 15 (3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Thrips palmi Karny, from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger, as long as the Commission has not adopted such measures;Whereas the Netherlands informed the other Member States and the Commission on 19 June 1995 that in some nurseries producing ornamental Ficus plants, infestation with Thrips palmi was identified; whereas complementary reports supplied by the Netherlands indicated that more nurseries showed infestation by Thrips palmi; whereas therefore the Commission adopted Decision 96/153/EC (3) authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Netherlands;Whereas the Netherlands informed the other Member States and the Commission on 27 September 1996 that in a new nursery infestation with Thrips palmi was identified;Whereas however, in spite of intensive investigations, it has not yet been possible to identify the source of the infestation in the Netherlands;Whereas in that situation it is justified for the Member States to be authorized to take improved additional measures against the dissemination of Thrips palmi as regards the Netherlands;Whereas these measures have to take into account the production and distribution structure in the Netherlands, as well as the increased risk involved by crops grown in the vicinity of infected nurseries;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Kingdom of the Netherlands shall ensure for plants of Ficus L. until 30 November 1997, that the conditions laid down in paragraph 2 are met, if plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands are to be moved into other Member States or within the Netherlands.2. For the purpose of paragraph 1, the following conditions shall be met:(a) plants of Ficus L., intended for planting, other than seeds, shall:(aa) - have been held, grown or produced in nurseries officially registered in accordance with the provisions of Commission Directive 92/90/EEC (4), and- either have been held, grown or produced during a period of at least two months in a single place of production and this place of production or its immediate vicinity shall have been found free from Thrips palmi in both official inspections carried out at least twice a month during the two months prior to movement from the place of production and in monitoring procedures throughout the said period, or have been held, grown or produced during a period of at least one month in a single place of production or its immediate vicinity and have undergone an appropriate treatment to ensure freedom from Thrips palmi and subsequently this place of production shall have been found free from Thrips palmi in both official inspections carried out at least twice a month during the month prior to movement from the place of production and in monitoring procedures throughout the said period;(ab) be accompanied, when moved from the place of production, by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (5);(b) without prejudice to the reporting requirements pursuant to Article 15 of Directive 77/93/EEC, the Netherlands shall notify to the Commission and to the other Member States, full details of the places of production confirmed to be infested as soon as infestation is confirmed.Article 2 1. The Member States shall ensure that plants of Ficus L. intended for planting, other than seeds, grown in a Member State other than the Netherlands are accompanied when moved from the place of production and, in all their subsequent movements, by a document stating the country of origin.2. The Member States of destination:- may subject consignments of plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands to inspection,- may take further appropriate steps to carry out official monitoring in respect of plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands and moved into their territory.Article 3 Member States shall conduct official surveys for Thrips palmi.The survey conducted by the Netherlands in accordance with subparagraph 1 shall be monitored by the experts referred to in Article 19 (a) of Directive 77/93/EEC under the procedure laid down therein. By 1 May 1997 and 1 September 1997 a report of the results of the survey conducted in the Netherlands and of the said monitoring shall be submitted to the other Member States and to the Commission.The details and results of the surveys provided for in subparagraph 1 shall be notified to the other Member States and to the Commission by 1 September 1997.Article 4 The Member States shall adjust the measures which they have adopted with a view to protecting themselves against the introduction and the spread of Thrips palmi, in such a manner that the measures comply with Articles 1 and 2.Article 5 This Decision is addressed to the Member States.Done at Brussels, 26 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.(3) OJ No L 34, 13. 2. 1996, p. 49.(4) OJ No L 344, 26. 11. 1992, p. 38.(5) OJ No L 4, 8. 1. 1993, p. 22.